            Case 1:18-cr-00375-VSB Document 137
                                            136 Filed 06/22/20
                                                      06/19/20 Page 1 of 1
                      THE LAW OFFICE OF GARY KAUFMAN, PLLC
                                            ATTORNEY AT LAW
                                              377 BROADWAY
                                                  8th, Floor
                                         New York, New York 10013
                                     (347) 855-9102 FAX (212) 202-7949




                                                                         June 19, 2020

Via ECF

The Honorable Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall U.S. Courthouse                                          6/22/2020
40 Foley Square
New York, NY 10007

Re:    United States v. Ziskind, et al.
       18-cr-375-VSB

Dear Honorable Judge Broderick,

       I represent Vladimir Ziskind in the above matter. Mr. Ziskind was released at arraignment on
an unsecured $350,000 bond cosigned by three approved suretors. As a condition of the bond, Mr.
Ziskind’s travel has been limited to the Southern and Eastern District of New York.

      Mr. Ziskind respectfully requests the Court’s permission to travel to West Palm Beach, Florida
from Tuesday, June 23, until Monday, June 29, for a family trip.

       Neither the government nor Pretrial Service have any objection to Mr. Ziskind’s request.

       Thank you for your attention to this matter.

                                                                     Sincerely,

                                                                            /s/
                                                                     GARY M. KAUFMAN, ESQ.
                                                                     Attorney for Vladimir Ziskind

cc: AUSA Robert Boone
   AUSA Andrew Thomas
